         Case 1:20-cv-00220-WHA-CSC Document 6 Filed 05/20/20 Page 1 of 2




                          IN THE DISTRICT COURT OF THE UNITED STATES
                              FOR THE MIDDLE DISTRICT OF ALABAMA
                                       SOUTHERN DIVISION

MARCUS ANTONIO JONES, #203884,                  )
                                                )
             Plaintiff,                         )
                                                )
    v.                                          )      CIVIL ACTION NO. 1:20-CV-220-WHA
                                                )
KAY IVEY, et al.,                               )
                                                )
             Defendants.                        )

                                            ORDER

          On April 22, 2020, the Magistrate Judge entered a Recommendation (Doc. #5) to which

 no timely objections have been filed. After an independent review of the file and upon

 consideration of the Recommendation, it is ORDERED that:

         1. The Recommendation of the Magistrate Judge is ADOPTED.

         2. The plaintiff’s claims challenging the arrest warrant and his arrest pursuant to such

warrant which occurred in August of 1997 are DISMISSED with prejudice in accordance with the

directives of 28 U.S.C. § 1915(e)(2)(B)(i) as these claims are barred by the applicable statute of

limitations.

         3. The plaintiff’s claims against Robert Barr and Mark Fuller seeking relief for actions

which occurred during state criminal proceedings before the Circuit Court of Coffee County,

Alabama are DISMISSED with prejudice pursuant to the directives of 28 U.S.C. § 1915(e)(2)(B)(i)

and (iii).

         4. The plaintiff’s claims which go to the fundamental legality of the murder conviction

imposed upon him in 1999 by the Circuit Court of Coffee County, Alabama are dismissed without
       Case 1:20-cv-00220-WHA-CSC Document 6 Filed 05/20/20 Page 2 of 2




prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii) as such claims provide no basis for relief in the

instant cause of action.

        5. The plaintiff’s deliberate indifference to safety claim is DISMISSED without prejudice

in accordance with the provisions of 28 U.S.C. § 1915(e)(2)(B)(i) as this claim is malicious since

it repeats a claim currently pending before this court in Jones v. Nolin, Civil Action No. 2:17-CV-

342-WKW-SRW (M.D. Ala.).

        6. This case is dismissed prior to service of process pursuant to the directives of 28 U.S.C.

§ 1915(e)(2)(B)(i), (ii) and (iii).

        A separate Final Judgment will be entered.

        DONE this 20th day of May, 2020.




                                      /s/ W. Harold Albritton
                                      SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
